 1                                                            JUDGE ROBERT S. LASNIK
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                 )   NO. CR16-155RSL
                                               )
10                    Plaintiff,               )
                                               )   ORDER GRANTING MOTION FOR
11               v.                            )   EARLY TERMINATION OF
                                               )   SUPERVISED RELEASE
12   TRACY A. MCKENZIE,                        )
                                               )
13                    Defendant.               )
14
            This matter having come before the Court on the Defendant’s Motion for
15
     Termination of Supervised Release, and the Court having reviewed the motion, and the
16
17   records and files herein,

18          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that termination of Mr.
19
     McKenzie’s supervised release is warranted by the conduct of Mr. McKenzie and in the
20
     interests of justice;
21
            IT IS FURTHER ORDERED that the term of supervised release for Mr.
22
23   McKenzie shall be terminated, effective immediately.
24          //
25
            //
26

       ORDER GRANTING MOTION                                  FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                     1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                       Seattle, Washington 98101
       (Tracy A. McKenzie; CR16-155RSL) - 1                                   (206) 553-1100
 1
 2          The Clerk of the Court is directed to send copies of this order to all counsel of

 3   record, and to the United States Probation Office.
 4
            IT IS SO ORDERED.
 5
 6
            DONE this 15th day of January, 2019.
 7
 8
 9                                             A
                                               Robert S. Lasnik
10
                                               United States District Judge 
11
12
13
     Presented by:
14
     s/ Mohammad Ali Hamoudi
15   Assistant Federal Public Defender
16   Attorney for Tracy A. McKenzie
     Office of the Federal Public Defender
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING MOTION                                       FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                          1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                            Seattle, Washington 98101
       (Tracy A. McKenzie; CR16-155RSL) - 2                                        (206) 553-1100
